     Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 1 of 9



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------- ----------------------------------x

 IFEANYICHUKWU ERIC ABAKPORO,

                                  Petitioner
                                  V.                          12 CR 340 (WHP)
                                                              18 CV 842 (WHP

 UNITED STATES OF AMERICA,                                    AFFIDAVIT

                                  Defendant.
 --------------------------------------------------------x


       Lee Ginsberg, an attorney at law, duly admitted to practice in the State of New

York and in the federal courts for the Southern and Eastern Districts of New York under

the penalties of perjury states the following:

1.     On or around June 27, 2012, undersigned counsel was retained by Ifeanyichukwu

       Eric Abakporo to represent him in United States v. Abakporo, et al., 12 CR 340;

       on June 27, 2012, undersigned counsel filed an Appearance of Counsel form

       indicating his appearance as Mr. Abakporo ' s attorney.

2.     Thereafter, undersigned counsel represented Mr. Abakporo during pre-trial

       proceedings, at trial and during the sentencing process. My associate , Nadjia

       Limani , assisted me with all stages of our representation of Mr. Abakporo.

3.     Subsequent to sentencing in this matter, Mr. Abakporo retained attorney Bob W.

       Ray for his appeal of the conviction and sentence in this matter in the Second

       Circuit Court of Appeals.

4.     As a result of Mr. Ray being retained , undersigned counsel withdrew from the

       representation of Mr. Abakporo.


                                                                                          1
     Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 2 of 9



Background

5.      On January 30, 2018, Mr. Abakporo filed a Motion pursuant to 28 U.S.C. §2255

        to vacate, set aside or correct judgment and sentence prose, Abakporo v. U.S.,

        18 CV 842 (WHP), D.E. 1. On the same date, he also filed a motion for an

        extension of time to file a declaration, Abakporo v. U.S.,18 CV 842 (WHP),

       D.E. 2. 1

6.     On February 5, 2018, Mr. Abakporo filed the declaration ofl. Eric Abakporo in

        Support of Motion to Vacate, Set Aside of Correct Sentence Purs. to 28:2255,

       Abakporo v. U.S., 18 CV 842 (WHP), D.E. 4.

7.     On August 17, 2018, Your Honor ordered that "IT IS HEREBY ORDERED that

       Counsel shall give sworn testimony, in the form of an affidavit, addressing the

       allegations of ineffective assistance of counsel made by movant; and it is further

       ORDERED that Petitioner execute and return to this court within 60 days from

       today's date the accompanying 'Attorney-Client Privilege Waiver (Informed

       Consent)' form ." Abakporo v. U.S.,18 CV 842 (WHP), D.E. 9.

8.     On August 31, 2018, Mr. Abakporo filed a Supplemental Submission in Support

       of Abakporo' s Motion to Vacate or Set Aside his Judgment of Conviction ,

       Abakporo v. U.S., 18 CV 842 (WHP), D.E. 10.

9.     On October 9, 2018, Mr. Abakporo filed a letter regarding the Government's

       alleged delay in filing a response along with the executed Attorney-Client




1Because Mr. Abakporo is bringing this petition pro se, the term "filed" as it relates to
his documents refers to the date the document was filed on ECF by the Clerk of the
Court, although the actual date of the document and the date of the Clerk' s receipt of the
document may be earlier in time .


                                                                                              2
      Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 3 of 9



       Privilege Waiver (Informed Consent), executed on July 10, 2018, Abakporo v.

       U.S.,18 CV 842 (WHP), D.E. 12.

10.    On October 9, 2018, the Government submitted a letter to the Court providing a

       status update indicating that undersigned counsel would be preparing this affidavit

       and that the Government would be prepared to file its response shortly after

       receipt of this affidavit, Abakporo v. U.S.,18 CV 842 (WHP), D.E. 13.

Ineffective Assistance of Counsel

11.    Petitioner asserts that undersigned counsel's commission of various errors and

       omissions constitutes ineffective assistance of counsel. See, Abakporo v. U.S., 18

       CV 842, D.E. 4 and 10.

12.    The Government, by its letter dated October 9, 2018 to the Court, Abakporo v.

       U.S., 18 CV 842, D.E. 13, has requested that undersigned counsel specifically

       respond to these three allegations: 2

       a. agreed to call an expert witness on banking and failed to do so (Abakporo

           Deel. at 25, 36);

       b. failed to investigate or call as witnesses certain individuals that , Abakporo

           contends, would have provided exculpatory testimony (id. at 34-35); and

       c. failed to adequately research New York law regarding powers of attorney and

           failed to raise arguments suggested by Abakporo and purportedly agreed to by

           counsel. (Id. at 36-39).



2 "The Government believes that these are the only factual issues raised in Abakporo's

petition where testimony from counsel would assist the Court in its decision, and that the
remainder of his claims of ineffective assistance can be readily addressed based solely on
the trial and appellate record." Government Letter to the Court, dated October 9, 2018,
Abakporo v. U.S.,18 CV 842, D.E. 13.


                                                                                           3
      Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 4 of 9



Failure to Call Expert Witness

13.     Petitioner claims that he and undersigned counsel "agreed that an expert witness

        will be needed to clarify the issues relative to W AMU, F.A. and WAMU. The

        expert was to testify that the FDIC for WAMU cannot and is not acceptable to

       prove that WAMU, F.A. is FDIC insured. Our agreed strategy was to counter

       whatever the Government's expert will say. Up to the day of the trial, Movant

       was hopeful from his discussions with Mr. Ginsberg that they shall have the

       banking expert at the trial. It was after Movant testified that it became clear to

       him that Mr. Ginsberg did not make any arrangement for the expert witness they

       had hoped to call." Abakporo v. U.S.,18 CV 842, D.E. 4, 26. 3

14.    Prior to the commencement of trial, we had discussed the possibility of retaining

       an expert and agreed with Mr. Abakporo that the better course strategically would

       be to cross-examine the witnesses called by the Government on the issues related

       to the lending institutions.

15.    During the course of the trial, undersigned counsel cross-examined the following

       Government witnesses on subjects relating to the lending institutions:

       a. Irma Valdez, Fremont Investment & Loan, 4 Senior Investigation Research

           Specialist;

       b. Michelle Hood, Option One Mortgage, 5 Senior Paralegal, Legal Department;




3 For the purposes of this affidavit, undersigned counsel cites to the page number in the
ECF header and not on the bottom of the page.
4 Ms. Valdez was currently employed by Signature Group Holdings, which had
previously acquired Fremont Investment and Loan
5 Ms. Hood was currently employed by Aerotech and contracted out to Sand Canyon

Corporation, formerly known as Option One Mortgage.


                                                                                            4
      Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 5 of 9



       c. Peter Vogl, Washington Mutual Bank, 6 Loan Processor and Commercial

           Loan/Mortgage Underwriter;

       d. Rodney Watson, Federal Deposit Insurance Corporation, Bank Examiner.

16.    However, on July 19, 2013, the ninth day of trial, Mr. Abakporo forwarded an

       e-mail from Anne Farrar at Thompson Reuters to my associate, Nadjia Limani.

       Attached to this e-mail was an Expert Finder Report on bank regulation experts in

       New York. See, Exhibit A, E-mail from Eric Abakporo to Nadjia Limani dated

       7/19/13. This was Mr. Abakporo's only attempt at locating a bank regulation

       expert and ultimately, we agreed that the better course would be to rely on the

       cross-examination of the Government's witnesses on the subjects related to the

       lending institutions.

Failure to Call Fact Witnesses

17.    Petitioner claims that "[a]t my meeting with Mr. Ginsberg after the filing of the

       Second Superseding Indictment, Movant informed him that the borrowers of FIL

       loans (ljaola and Megafu) and the borrowers of the Long Beach loan (Gbenebitse)

       who the Government referred to as straw buyers, were ready and willing to come

       to testify that, they were not straw buyers. They were also ready to testify that my

       relationship with them was that of family lawyer or as in the case of Omowomi

       ljaola, her pastor, realtor and lawyer. Mr. Ginsberg made absolutely no contact

       with any of these witnesses, even when Movant gave him their name, their phone

       number and home addresses .... Therefore, it is not controvertible that counsel's




6Mr. Vogl was currently employed by JP Morgan Chase, which had previously acquired
Washington Mutual Bank.


                                                                                           5
      Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 6 of 9



       failure to meet or contact these very important witnesses amounts to ineffective

       assistance of counsel." Abakporo v. U.S.,18 CV 842, D.E. 4, 35-36.

18.    Based on our discussions with Mr. Abakporo, on July 2, 2013, we prepared

       subpoenas to testify at trial for the following potential defense witnesses: Omatie

       Gbenebitse, Thomas Harrison, Kerry Killinger, Omowumi Kolawole (ljaola),

       Francis Megafu, Stephen J. Rotella, Victor Udensi and Murray Zoota. See,

       Exhibit B, Subpoenas to Testify at a Hearing or Trial in a Criminal Case.

19.    In addition, on July 1, 2013, we sent an e-mail to Jim Reilly, Judge Scheindlin's

       law clerk, updating the Government's "List of People and Places" with Mr.

       Abakporo's additions. The Government's list included Omatie Gbenebitse,

       Thomas Harrison, Omowumi Kolawole (Ijaola), Francis Megafu, Stephen Rotella

       and Victor Udensi. See, Exhibit C, E-mail from Nadjia Limani to Jim Reily dated

       7/1/13.

20.    Accordingly, Mr. Abakporo's claims that undersigned counsel did not plan on

       calling the referenced fact witnesses is unfounded. They were included on the

       List of People and Places read to the jury and we drafted subpoenas for their

       testimony.

21.    However, after our review of 3500 material and analysis of trial testimony, it was

       ultimately decided that is was not to Mr. Abakporo ' s benefit to call Omowumi

       Kolawole (Ijaola), Francis Megafu and Omatie Gbenebitse as their potential

       testimony on would be damaging to the defense.

22.    For example, in an interview of Mr. Gbenebitse provided as 3500 material, he

       stated to the Government that he "never gave Eric permission to use his name or




                                                                                             6
        Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 7 of 9



          identity," "never gave [LaTanya Pierce] permission to be his attorney" and "never

          gave power of atty to anyone." See , Exhibit D, Notes oflnterview of Omatie

          Gbenebitse dated 1/6/13. Further, he confirmed his signature on closing

          documents but stated that he never purchased the properties in question .




Failure to Adequately Research New York Law Regarding Powers of Attorney and

Failure to Raise Arguments Suggested by Abakporo

23.       Petitioner asserts that "[c]ounsel failed to research the GOLA 5-1501 which

          Movant and him had discussed nearly two weeks before it came up in open court"

          and "[ c ]ounsel failed to object when the judge contradicted Movant testimony

          where Movant cited the only statute governing the subject of transfer of a power

          of attorney to third parties. If Mr. Ginsberg had made a little research he would

          found that the New York Court of Appeals had approved Movant interpretation of

          the provision of the power of attorney statute GOL chapter 5." Abakporo v.

          U.S.,18 CV 842, D.E . 4, 38.

24 .      During Mr. Abakporo ' s direct examination , he was asked by undersigned counsel

          " [w]ithout giving us the whole history of general obligations law, does it

          authorize you to act as power of attorney on behalf of someone else? " 7

25.       He responded as follows: " It does two things. It not only gives me, if you don't

          know the one who can give me the power. You can give me the power which you

          sign by yourself . But look at the beauty of that law. You can also call me on the

          phone ifI know you and you give me authorization to give power on your behalf.



7   United States v. Abakporo , 12 CR 340, Trial Transcript , 1628 :24-1629:1.


                                                                                               7
      Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 8 of 9



       This is what the majority of people don't know and that's why I think that they

       think everything is wrong. "8

26.    Clearly, this was Mr. Abakporo's interpretation of the General Obligations statute

       at the time of the charged offenses.

27.    On July 25, 2013, while deliberating, the jury sent a note to the Court including

       the following question: "can we get clarification on law/rules under which power

       of attorney can be transferred to third parties?" 9

28.    After careful consideration and research, undersigned counsel responded as

       follows to the Court's inquiry regarding the jury's question:

       Both sides, I believe, I speak for our side first, don't think there should be
       an additional instruction as to the power of attorney law. A, because the
       case that we cited talks about the danger of giving an additional charge
       that was not addressed initially on summation. But B, because the power
       of attorney law, the general obligations law, is not all that clear. And there
       is no one clear, obvious definition. And it would just create a problem and
       confusion .... It is not really clear because there is a whole separate section
       on real estate transactions, power of attorneys, and what you can and can't
       do. It's not that clear. 10

29.    Judge Scheindlin instructed the jury in response to their note as follows:

       Let me finish your first note, where you asked if you could get
       clarification of law/rules under which power of attorneys can be
       transferred to third parties. After a good deal of research and conversation
       with the attorneys, the answer is we can't give you an answer. We are
       limited to the trial record as it stands. I can't supplement the record. The
       record is now closed. If there was one law or statute I could read you, I
       would. But there isn't. So New York law is complicated, because it goes
       this way and that way, it's unclear. There is no way I can do it. That would
       be testifying, and I can't do that. I'm afraid we can't give you an answer.
       The record is what the record is, best I can say. 11


8 United States v. Abakporo, 12 CR 340, Trial Transcript, 1629:2-8.
9 United States v. Abakporo, 12 CR 340, Trial Transcript, 2186:15-16.
10 United States v. Abakporo, 12 CR 340, Trial Transcript, 2199: 18 - 2200:2 and

2200:12-14.
11 United States v. Abakporo, 12 CR 340, Trial Transcript, 2201: 19-2202:6.




                                                                                           8
      Case 1:18-cv-00842-WHP Document 17 Filed 12/10/18 Page 9 of 9




30.    Accordingly, Petitioner's assertions that undersigned counsel did not the
       research the law regarding the transfer of a power of attorney and failed to
       object to the Court's instruction on the subject are misplaced. When
       confronted with the jury's notes, undersigned counsel researched the state
       of the law and unfortunately there was no clear answer. As an officer of
       the Court, I was required to disclose the results of my research to Judge
       Scheindlin, despite Mr. Abakporo' s interpretation of the General
       Obligations Law.
31.    Further, in the case cited by Petitioner as support for his interpretation of
       the General Obligations Law, People v. Ippolito, 20 N.Y. 3d 615 (2013),
       the defendant's conviction for forgery was reversed because he had a
       direct power of attorney from his client. There was no transfer of that
       power of attorney to another person as was the case with certain
       transactions at issue in Mr. Abakporo' s case.




Dated: November 9, 2018
       New York, NY




                                                                                       9
